        Case 1:16-cr-10343-ADB Document 1160 Filed 01/21/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  v.                       )
                                           ) Criminal No: 16-10343-ADB
SUNRISE LEE                                )
                  Defendant.               )
__________________________________________)


      DEFENDANT LEE’S MOTION FOR LEAVE TO FILE SENTENCING
          MEMORANDUM IN EXCESS OF TWENTY (20) PAGES

      NOW COMES the Defendant, Sunrise Lee, through counsel, and hereby moves

this Honorable Court for leave to file a Sentencing Memorandum in excess of 20 pages.

In support thereof, counsel states that this case and the Presentence Report involve a large

volume of complex issues that must be submitted in writing to the Court.

                                          Respectfully Submitted,




                                          Peter Charles Horstmann, Esq.
                                          BBO #556377
                                          450 Lexington Street, Suite 450
                                          Newton, Massachusetts 02466
                                          (617) 723-1980

                                          Attorney for Defendant Sunrise Lee




                                             1
       Case 1:16-cr-10343-ADB Document 1160 Filed 01/21/20 Page 2 of 2



                           CERTIFICATE OF SERVICE

I, Peter Charles Horstmann, Esquire herby certify that a copy of the instant motion was
filed through the ECF system and served upon all counsel of record including the United
States through its representatives AUSAs Nathaniel Yeager, Fred Wyshak and David
Lazarus, 1 Courthouse Way, Boston, MA 02110 on January 21, 2020.




                                        Peter Charles Horstmann, Esq.




                                           2
